Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 1 of 36




                  Exhibit B
                         Contract
     Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 2 of 36




                       CHARTER SCHOOL CONTRACT




                                      between




                   State Public Charter School Authority




                                       and




                  Democracy Prep at the Agassi Campus




                                         1
Democracy Prep at the Agassi Campus
       Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 3 of 36



CHARTER CONTRACT                                                                                            4

RECITALS                                                                                                    4

Part I: Operation of the School                                                                             6
  1.1     Establishment                                                                                     6
  1.2     Parties                                                                                           6
  1.3     Term of Charter Contract                                                                          6
  1.4     General                                                                                           6
  1.5     Charter School Governing Body                                                                     7
  1.6     Location                                                                                          8
  1.7     Facilities                                                                                        8
  1.8     Charter School Independence                                                                       9

Part 2: School Operations                                                                                    9
  2.1     Open Meetings and Public Records                                                                   9
  2.2     Mission Statement                                                                                  9
  2.3     Age; Grade Range; Number of Students                                                               9
  2.4     Non-discrimination                                                                                10
  2.5     Student Recruitment, Enrollment and Attendance                                                    10
  2.6     Tuition, Fees and Volunteer Requirements                                                          12
  2.7     School Calendar; Hours of Operation                                                               12
  2.8     Student Conduct and Discipline                                                                    12
  2.9     Service Agreements, Contracts, Facility Lease or Purchase                                         12
  2.10    Contracts with an Educational Management Organization (EMO) or Charter Management Organization (CMO)
                                                                                                            13
  2.11    Employment Matters                                                                                14
  2.12    Student Health, Welfare and Safety                                                                15
  2.13    Transportation                                                                                    15

Part 3: Educational Program                                                                                15
  3.1     Design Elements                                                                                  15
  3.2     Curriculum                                                                                       15
  3.3     Student Assessment                                                                               15
  3.4     Special Education                                                                                16
  3.5     English Language Learners                                                                        17

Part 4: Charter School Finance                                                                             17
  4.1     Financial Management                                                                             17
  4.2     Budget                                                                                           19
  4.3     Charter School Funding                                                                           19
  4.4     Authority Funding                                                                                20

Part 5: Insurance and Legal Liabilities                                                                    20
  5.1      Insurance                                                                                       20
  5.2      Liability                                                                                       20

Part 6: Transparency and Accountability                                                                    20
  6.1     Charter School Reporting                                                                         20
  6.2     Additional Reporting                                                                             21
  6.3     Authority Reporting                                                                              21

Part 7: Oversight                                                                                          21
  7.1     Authority                                                                                        21
  7.2     Inspection                                                                                       21
  7.3     Site Visits and Evaluations                                                                      22

                                                     2
 Democracy Prep at the Agassi Campus
        Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 4 of 36



  7.4     Notification                                                                                22
  7.5     Intervention                                                                                23

Part 8: Termination and Default Termination                                                           23
  8.1     Termination                                                                                 23
  8.2     Default Termination                                                                         25
  8.3     Other Remedies                                                                              25

Part 9: Closure                                                                                       25
  9.1     Closure                                                                                     25

Part 10: Dispute Resolution                                                                           25
  10.1    Dispute Resolution                                                                          25

Part 11: School Performance Standards and Review                                                      26
  11.1    Performance Standards                                                                       26
  11.2    Review                                                                                      27

Part 12: Contract Construction                                                                        27
  12.1    Entire Charter Contract                                                                     27
  12.2    Authority                                                                                   28
  12.3    Notice                                                                                      28
  12.4    Waiver                                                                                      28
  12.5    Non-Assignment                                                                              28
  12.6    Applicable Law                                                                              28
  12.7    Material Amendments                                                                         28
  12.8    Non-Material Change - Notification Required                                                 29
  12.9    Other Changes – Determination as Material or Non-Material, Requiring Notification or Not.   29
  12.10 Severability                                                                                  30
  12.11 Third Parties                                                                                 30
  12.12 Counterparts; Signatures                                                                      30
  12.13 Material Breach                                                                               30

Signature Page                                                                                        31

EXHIBIT #1: Charter School Performance Framework                                                      32

EXHIBIT #2: Articles of Incorporation, if applicable                                                  33

EXHIBIT #3: Charter Application                                                                       34




                                                         3
 Democracy Prep at the Agassi Campus
       Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 5 of 36




                           CHARTER CONTRACT
This agreement constitutes a Charter Contract (the “Charter Contract”) executed between the
State Public Charter School Authority (the “Authority”), and Democracy Prep at the
Agassi Campus (the “Charter School”) (collectively, the “Parties”), an independent and
autonomous public school authorized to operate in the State of Nevada.

RECITALS
WHEREAS, The primary consideration of the legislature in enacting legislation to authorize
charter schools is to serve the best interests of all pupils, including pupils who may be at risk;
and

WHEREAS, The intention of the legislature is to provide:

    1. The board of trustees of school districts with a method to experiment with providing
       a variety of independent public schools to the pupils of this state;

    2. A framework for such experimentation;
    3. A mechanism by which the results achieved by charter schools may be measured and
       analyzed; and

    4. A procedure by which the positive results achieved by charter schools may be
       replicated and the negative results may be identified and eliminated; and

WHEREAS, It is further the intention of the legislature to provide teachers and other
educational personnel, parents, legal guardians and other persons who are interested in the
system of public education in this state the opportunity to:

    1. Improve the learning of pupils and, by extension, improve the system of
       public education;

    2. Increase the opportunities for learning and access to quality education by pupils;
    3. Encourage the use of different and innovative teaching methods;
    4. Establish appropriate measures for and assessments of the learning achieved by
       pupils who are enrolled in charter schools;
    5. Provide a more thorough and efficient system of accountability of the results
       achieved in public education in this state; and

    6. Create new professional opportunities for teachers and other educational
       personnel, including, without limitation, the opportunity to increase the
       accessibility and responsibility of teachers and other educational personnel for the
       program of learning offered;"


                                                4
  Democracy Prep at the Agassi Campus
       Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 6 of 36



WHEREAS, The Authority is authorized by the Legislature to sponsor charter schools
pursuant to NRS 388A.150; and

WHEREAS, on March 22, 2017, Democracy Prep Nevada entered into a 6-year charter
contract with the Nevada Achievement school district beginning in the 2017-18 school year to
manage Democracy Prep at the Agassi Campus;

WHEREAS, Section 80.75 of Assembly Bill 78 (2019) requires the Authority to enter into a
contract with Democracy Prep at the Agassi Camus; and WHEREAS, the Parties intend that
this Charter Contract serve as a performance contract that governs the operation of the
Charter School;

NOW THEREFORE, in consideration of the mutual covenants, representations, warranties,
and agreements contained herein and for other good and lawful consideration, the receipt
and sufficiency of which is hereby acknowledged, the Authority and Charter School agree as
follows:




                                             5
  Democracy Prep at the Agassi Campus
         Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 7 of 36



Part I: Operation of the School
1.1    Establishment
 1.1.1 As authorized by the Nevada Revised Statute (NRS) 388A.150, the Authority
        hereby authorizes the operation of the Charter School with the aforementioned
        conditions, and in accordance with the terms and conditions set forth in this
        Charter Contract.
 1.1.2     This Charter Contract is entered into between the Charter School, its governing
           body (the “Charter Board”) and the Authority.
1.2    Parties
 1.2.1 The person authorized to sign the Charter Contract on behalf of the Charter
        School is the President of the Charter Board (“Charter School Representative”).
 1.2.2 The person authorized to sign on behalf of the Authority is the Chair of the
       Authority or, in the absence of the Chair, the Acting Chair.
 1.2.3     The Charter School Representative affirms as a condition of this Charter
           Contract, that he/she is the above-described representative of the Charter School
           and has authority to sign this Charter Contract on behalf of the Charter School.
1.3    Term of Charter Contract
 1.3.1 The Term of this Charter Contract shall be 6 years.
 1.3.2     This Charter Contract is effective upon execution, and the term of the Charter
           Contract begins July 1 2020, and will terminate on June 30, 2026, unless
           earlier terminated as provided herein.
1.4    General
 1.4.1 The Charter School shall not operate for profit and may be incorporated as a
        nonprofit corporation pursuant to the provision of chapter 82 of NRS.
 1.4.2 The Charter School certifies that all contracts obligating the Charter School have
       been and will be undertaken by the Charter School in accordance with statute
       and regulation.
 1.4.3 The Charter School and its Charter Board shall operate at all times in
       accordance with all federal and state laws, local ordinances, regulations and
       Authority policies applicable to charter schools.
 1.4.4 The Charter School shall be deemed a public school subject to all applicable
       provisions of local, state and federal law and regulation, specifically including
       but not limited to health and safety, civil rights, student assessment and
       assessment administration, data collection, reporting, grading, and remediation
       requirements, except to the extent such provisions are inapplicable to charter
       schools.
 1.4.5     Pursuant to NRS 388A.159, the Local Education Agency of the Charter School is
                                                6
Democracy Prep at the Agassi Campus
     Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 8 of 36



        the Authority.
1.5    Charter School Governing Body
 1.5.1 The Charter School shall be governed by the Charter Board, and deemed a public
        body, in a manner that is consistent with the terms of this Charter Contract so
        long as such provisions are in accordance with applicable state, federal, and local
        law and regulation. (NRS 388A.320)
1.5.2   The Charter Board shall have final authority and responsibility for the academic,
        financial, and organizational performance of the Charter School, and the
        fulfillment of the Charter Contract.
1.5.3   The Charter Board shall be the final authority in matters affecting the Charter
        School, including but not limited to staffing, job titles, employee salary and
        benefits, financial accountability and curriculum.
1.5.4   The Charter Board shall act in accordance with and is subject to the Nevada
        Open Meeting Law, Public Records Law, and Nevada Local Government
        Purchasing laws (NRS 332.039-.148)
1.5.5   The Charter Board shall have authority for and be responsible for policy and
        operational decisions of the Charter School. The Charter Board shall govern the
        Charter School pursuant to the following terms and conditions:
  1.5.5.1   Articles of Incorporation and Bylaws. The articles of incorporation, if
            applicable, and bylaws of the Charter Board shall provide for governance of
            the operation of the Charter School as a public charter school and shall at all
            times be consistent with all applicable law, regulation and this Charter
            Contract. The articles of incorporation, if applicable, are set forth in Exhibit
            #2 (initially or as amended, the “Articles of Incorporation”) and
            incorporated herein by reference. The Charter School shall notify the
            sponsor of changes to the bylaws or Articles of Incorporation.
  1.5.5.2   Composition. The composition of the Charter Board shall at all times be
            determined by and consistent with the articles of incorporation, if
            applicable, and bylaws and all applicable law and regulation. The complete
            roster of the Charter Board and each member’s affidavit, resume, and
            Request for Information shall be maintained in the Authority’s established
            document library (Epicenter). The Charter Board shall notify the Authority
            of any changes to the Board Roster and submit an amended Board Roster to
            the documents library within ten (10) business days of their taking effect.
  1.5.5.3   Affiliation. Notwithstanding any provision to the contrary in the Charter
            Contract, the Articles of Incorporation, if applicable, or the bylaws, in no
            event shall the Charter Board, at any time, include more than two directors,
            officers, employees, agents or other affiliates of any single entity, with the

                                             7
Democracy Prep at the Agassi Campus
     Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 9 of 36



            exception of the Charter School itself, regardless of whether said entity is
            affiliated or otherwise partnered with the Charter School. (NAC 388A.525)
  1.5.5.4   Conflicts of Interest. The Charter Board shall adopt a Conflicts of Interest
            Policy (the “Conflicts of Interest Policy”), including provisions related to
            nepotism and consistent with this section and applicable law by July 1,
            2020 . The Charter Board shall, at all times, comply with the provisions of
            the Conflicts of Interest Policy. The
            adopted and approved Conflicts of Interest Policy shall be maintained in the
            Authority’s established document library (Epicenter). Any modification of
            the Conflicts of Interest Policy must be submitted to the Authority within
            five (5) days of approval by the Charter Board.

  1.5.5.5   Non-Commingling. Assets, funds, liabilities and financial records of the
            Charter School shall be kept separate from assets, funds, liabilities, and
            financial records of any other person, entity, or organization unless
            approved in writing by the Authority.
1.6    Location
 1.6.1 The Charter School shall provide educational services, including, without
        limitation, delivery of instruction or conduct operations at the following
        location(s):
  1201 West Lake Mead Boulevard, Las Vegas, Nevada 89106


1.7    Facilities
 1.7.1 The building(s) in which the Charter School is to be located shall be known as
        the Charter School Facilities (the “Facilities”).
1.7.2   The Authority or its designee may, at the Authority’s discretion, conduct health
        and safety inspections of the Facilities.
1.7.3   The Facilities shall meet all applicable health, safety and fire code requirements
        and shall conform with applicable provisions of the Americans with Disabilities
        Act and any other federal or state requirements applicable to public charter
        schools.
1.7.4   The Charter School’s relocation to different Facilities shall constitute a material
        amendment of this Charter Contract and shall not become effective and the
        Charter School shall not take action or implement the change requested in the
        amendment until the amendment is approved, in writing, by the Authority.
1.7.5   In the event that legally viable Facilities and/or necessary certificates and
        permits are not in place, the Charter School may not provide instruction at the
        Facilities or otherwise admit pupils into the Facilities. In such event, the
        Authority reserves the right to enforce any of the consequences for failure to act

                                              8
Democracy Prep at the Agassi Campus
    Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 10 of 36



        in accordance with the material terms and conditions of this Charter Contract.
1.8    Charter School Independence
 1.8.1 Neither the Authority nor the board of trustees of the local school district in
        which the Charter School is located may assign any pupil who is enrolled in a
        public school or any employee who is employed in a public school to the Charter
        School. Neither the Authority nor the local school district in which the Charter
        School is located may interfere with the operation and management of the
        Charter School except as authorized by NRS 388A.010-.695, inclusive, and any
        other statute or regulation applicable to the Charter School or its officers or
        employees.
 1.8.2 The Charter School will be subject to review of its operations and finances by the
       Authority, including related records, when the Authority, in its sole discretion,
       deems such review necessary.
 1.8.3 The Charter School shall have ten (10) business days to respond to any request
       for written information from the Authority and any visit by the Authority to
       review the operations or management of the Charter School shall require five (5)
       days written notice. Such notice may be provided electronically.

Part 2: School Operations
2.1    Open Meetings and Public Records
 2.1.1 The Charter School shall maintain and implement policies and procedures to
        ensure that it complies with all applicable laws and regulations relating to public
        meetings and records.
2.2 Mission Statement
 2.2.1 The Charter School’s mission statement (initially or as amended, the “Mission
       Statement”) shall be as presented in the approved Charter Application appearing
       in Exhibit #3 and incorporated by reference herein. Any change to the Mission
       Statement shall be a material amendment to this Charter Contract and shall not
       become effective and the Charter School shall not take action or implement the
       change requested in the amendment until the amendment is approved, in
       writing, by the Authority.
2.3 Age; Grade Range; Number of Students
 2.3.1 The Charter School shall provide instruction to pupils in such grades and
       numbers in each year of operation under the Charter Contract as outlined
       below:
          School Year       2020-21    2021-22    2022-23    2023-24    2024-25       2025-26
          Grade Levels       K-12       K-12       K-12       K-12       K-12          K-12
          Enrollment         1150       1200       1250       1310       1310          1310

       During the first three years of this contract, school years 2020-21, 2021-22
                                             9
Democracy Prep at the Agassi Campus
    Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 11 of 36



       and 2022-23, the Charter School may adjust the number of students served
       by up to and including 15% of the maximum enrolment established in this
       section. During the remaining three years of the contract, school years 2023-


        24, 2024-25 and 2025-26, the charter school may adjust the number of
        students served by up to and including 10% of the maximum enrollment
        established in this section.
2.3.2 The Charter School may modify the number of students in any particular grade,
      and number of students within a class, to accommodate staffing exigencies and
      attrition patterns provided such modifications are consistent with this Charter
      Contract.
2.3.3 Elimination of a grade level that the Charter School was scheduled to serve;
      expansion to serve grade levels not identified in 2.3.1; or an increase or decrease
      in total enrollment by more than 15 or 10%, as applicable from the enrollment
      established in 2.3.1 shall be a material amendment of this Charter Contract and
      shall not become effective and the Charter School shall not take action or
      implement the change requested in the amendment until the amendment is
      approved, in writing, by the Authority. Authorization to expand may require the
      Charter School to demonstrate satisfactory academic and financial performance,
      and organizational compliance. It is the responsibility of the Charter School to
      request the material amendment required by this section 2.3.3 in a timely
      manner so as to manage the school’s enrollment to comply with 2.3.3.
2.4 Non-discrimination
 2.4.1 The Charter School shall not discriminate against any student, employee or
       other person on the basis of race, color, creed, ethnicity, national origin, gender,
       marital status, religion, ancestry, disability, sexual orientation, sex, gender
       identity or expression, need for special education services, income level, athletic
       ability, proficiency in the English language or any other grounds that would be
       unlawful if done by any other public school. It shall take all steps necessary to
       ensure that discrimination does not occur, as required by federal civil rights law.
2.5 Student Recruitment, Enrollment and Attendance
 2.5.1 The Charter School shall make student recruitment, admissions, enrollment and
       retention decisions in a nondiscriminatory manner and without regard to race,
       color, creed, national origin, sex, marital status, religion, ancestry, disability,
       need for special education services or status as credit-deficient. In no event may
       the Charter School limit admission based on race, ethnicity, national origin,
       gender, disability, income level, athletic ability, status as credit-deficient or
       proficiency in the English language, except as authorized by NRS 388A.453(8).
2.5.2 The Charter School shall adopt and adhere to a Truancy and Absence Policy

                                             10
Democracy Prep at the Agassi Campus
    Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 12 of 36



        pursuant to NAC 388A.160(5).
2.5.3 If there are more applications to enroll in the charter school than there are
      spaces available, the charter school shall select students to attend using a
      random selection process that shall be publicly noticed and open to the public.
2.5.4 Pursuant to NRS 388A.456, Charter School may give enrollment preference
      based upon criteria established in law and regulation. Should state laws or
      regulations be amended to alter the nature or application of enrollment
      preferences, Charter School shall comply therewith upon the effective date of the
      changes. Before the Charter School enrolls pupils who are eligible for
      enrollment, the Charter School may enroll a child who:
  2.5.4.1      Is a sibling of a pupil currently enrolled;
  2.5.4.2      Was enrolled in a tuition-free prekindergarten program at the Charter
               School or affiliated program with the Charter School;
  2.5.4.3      Is a child of a person who is:
   2.5.4.3.1       Employed by the Charter School;
   2.5.4.3.2       A member of the Committee to Form the Charter School; or
   2.5.4.3.3       A member of the Charter Board;
  2.5.4.4      Is in a particular category of at-risk and the child meets the eligibility
               requirements prescribed by the Charter School for that particular category;
               or
  2.5.4.5      Resides within the school district and within two (2) miles of the Charter
               School if the Charter School is located in an area that the Authority
               determines includes a high percentage of children who are at-risk.
2.5.5 Pursuant to Section 12 of Regulation R131-16, Charter School may develop
      and use a weighted lottery for admission that gives preference to one or
      more categories of pupils if the weighting is
  2.5.5.1      Necessary to comply with Title VI of the Civil Rights Act of 1964, 42
               U.S.C. §§ 2000d et seq.; Title IX of the Education Amendments of 1972,
               20 U.S.C. §§ 1681 et seq.; section 504 of the Rehabilitation Act of 1973,
               29 U.S.C. § 794; the Equal Protection Clause of the United States
               Constitution or any applicable federal or state law or to address the
               specific deficiency and category of pupils outlined in a court order
               issued to the charter school or its sponsor; or
  2.5.5.2      In favor of one of the following subgroups of educationally
               disadvantaged pupils:
   2.5.5.2.1 Pupils who are economically disadvantaged;
   2.5.5.2.2 Pupils with disabilities;
                                                 11
Democracy Prep at the Agassi Campus
    Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 13 of 36



   2.5.5.2.3 Migrant pupils;
   2.5.5.2.4 Pupils with limited English proficiency;
   2.5.5.2.5 Pupils who are neglected or delinquent;
   2.5.5.2.6 Pupils who are homeless; and
   2.5.5.2.7 Pupils whose most recent enrollment was in a public school which
                 received an annual rating established as one of the two lowest
                 ratings possible indicating underperformance at the elementary,
                 middle or high school level pursuant to the statewide system of
                 accountability for public schools.
2.6 Tuition, Fees and Volunteer Requirements
 2.6.1 The Charter School shall not charge tuition or fees of any kind as a condition of
       enrollment. The Charter School may not impose any fees that a school district
       would be prohibited by applicable law or regulation from imposing.
2.6.2 Nothing in this section shall be interpreted to prohibit the Charter School from
      imposing fees that a school district would be permitted to impose.
2.6.3 Any requirement that a parent commit a number of volunteer hours shall be
      prohibited unless such a requirement considers individual family circumstances
      and allows for a waiver of volunteer hours.
2.7    School Calendar; Hours of Operation
 2.7.1 The Charter School shall adopt a school calendar with an instructional program
        to provide annually at least as many days of instruction as are required of other
        public schools located in the same school district as the Charter School is
        located, unless written approval from the Superintendent of Public Instruction
        provides for a waiver of this requirement. (NRS 388A.366)
2.8 Student Conduct and Discipline
 2.8.1 The Charter School shall adopt and adhere to a student discipline policy (the
       “Discipline Policy”) pursuant to NRS 388A.495 and regulation. The Charter
       School may not remove, withdraw, suspend or expel a pupil against a parent’s
       wishes for reasons other than the reasons for suspension or expulsion stated
       in NRS 392.4655 – 392.4675 or other applicable statute or regulation.
       Nothing in this provision precludes the Charter School from withdrawing a
       pupil from the Charter School consistent with applicable law and regulation.
2.9 Service Agreements, Contracts, Facility Lease or Purchase
 2.9.1 Nothing in this Charter shall be interpreted to prevent the Charter School from
       entering into a contract or other agreement related to the operation of the
       school. The Charter School shall include in any agreement or contract entered
       into that the provisions of any such agreement are enforceable only to the extent
       they are compliant with applicable law and regulation. The Charter Board is
                                             12
Democracy Prep at the Agassi Campus
    Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 14 of 36



        responsible for ensuring that all contracts or other agreements are compliant
        with existing law and regulation.
2.9.2 The Charter School shall clearly indicate to vendors and other entities and
      individuals with which or with whom the Charter School enters into an
      agreement or contract for goods or services that the obligations of the Charter
      School under such agreement or contract are solely the responsibility of the
      Charter School and are not the responsibility of the State of Nevada, the
      Authority, or the Department of Education.
2.10 Contracts with an Educational Management Organization (EMO) or
       Charter Management Organization (CMO)
 2.10.1 The provisions appearing under 2.10 apply to contracts with an EMO or a CMO.
2.10.2 Should the Charter School intend to enter into an agreement with an EMO as
       defined by NRS 388A.393, the following provisions shall apply:
  2.10.2.1   The Charter School shall comply with all Authority requests for information
             about the EMO that are reasonably related to the Authority’s duty to ensure
             that the Charter School is in compliance with all provisions of this Charter
             Contract and NRS 388A.393; and NAC 388A.570, 388A.580, 388A.585,
             388A.160, and 388A.175 or other applicable statute and regulation.
2.10.3 Should the charter school intend to enter into an agreement with an EMO or
       CMO, the following provisions shall apply:
  2.10.3.1   In no event shall the Charter Board delegate or assign its responsibility for
             fulfilling the terms of this Charter Contract.
  2.10.3.2   Any management contract entered into by Charter School shall include an
             indemnification provision for the Charter School as follows: “The
             management company shall indemnify, save and hold harmless against any
             and all claims, demands, suits, actions, proceedings, losses, costs,
             judgments, damages, or other forms of liability to third parties, of every
             kind and description, actual or claimed, including but not limited to
             attorneys’ fees and/or litigation expenses, including but not limited to injury
             to property or persons (including but not limited to civil rights violations),
             occurring or allegedly occurring, in connection with the operation of the
             management company, or from conduct committed or alleged to have been
             committed by the management company on the premises of the Charter
             School, or from conduct committed by the management company’s
             employees, officers, directors, subcontractors, or agents, during the term of
             this Charter Contract or any renewal thereof. Additionally, the management
             company shall defend the Authority in any such action or proceedings
             brought thereon. This provision shall survive the termination of this
             contract.”

                                             13
Democracy Prep at the Agassi Campus
    Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 15 of 36



  2.10.3.3   Should the Charter School propose to enter into a contract with an EMO or
             CMO, other than DPPS or its affiliate Democracy Prep Nevada LLC, the
             Charter School agrees to submit all information requested by Authority
             regarding the management arrangement, including a copy of the proposed
             contract and a description of the EMO or CMO, with identification of its
             principals and their backgrounds. Entering into a contract with a new EMO
             or CMO, terminating a contract with an existing EMO or CMO, or replacing
             an existing EMO or CMO with another EMO or CMO is considered a
             material amendment of the Charter Contract and the Charter School shall
             not enter into or terminate such contracts without written Authority
             approval.
  2.10.3.4   Renewal or renegotiation of an existing contract with an EMO or CMO
             requires the Charter School to notify the sponsor, only, and is not
             considered a material amendment.
2.11 Employment Matters
 2.11.1 All employees of the Charter School shall be deemed public employees.
2.11.2 The Charter School agrees to comply with the provisions of NRS 388A.530-544
       regarding employment status and NRS 388A.518-524 regarding teacher
       licensure.
2.11.3 Neither the Charter School, nor its employees, agents, nor contractors are
       employees or agents of the Authority; nor are either the Authority or its
       employees, agents, or contractors employees or agents of the Charter School.
       None of the provisions of this Charter Contract will be construed to create a
       relationship of agency, representation, joint venture, ownership, or control of
       employment between the Parties other than that of independent Parties
       contracting solely for the purpose of effectuating this Charter Contract.
2.11.4 The Charter School shall have ultimate responsibility for employment,
       management, dismissal and discipline of its employees, including key personnel
       employed by an EMO. The Charter School will establish and implement its own
       dispute resolution process for employment matters.
2.11.5 The Charter School may not employ instructional personnel whose certificate or
       license to teach has been revoked or is currently suspended by the state board of
       education in this state or another state. (NRS 388A.524)
2.11.6 An employee of a charter school is eligible for all benefits for which the employee
       would be eligible for employment in a public school, including, without
       limitation, participation in the Public Employees Retirement System in a
       manner consistent with NRS 388A.518-524.
2.11.7 The Charter School shall conduct criminal background checks and act in


                                            14
Democracy Prep at the Agassi Campus
      Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 16 of 36



        accordance with NRS 388A.515.

 2.11.8 The Charter School shall maintain employee files as identified in the Operations
        Manual, which are subject to audit by the Authority or other appropriate entity.


2.12 Student Health, Welfare and Safety
 2.12.1 The Charter School shall comply with all applicable federal and state laws and
        regulations concerning student health, welfare, and safety, including but not
        limited to state laws regarding the reporting of child abuse, accident prevention
        and disaster response, and any applicable state and local regulations governing
        the operation of school facilities.
2.13 Transportation
 2.13.1 If applicable, the Charter School shall be responsible for providing students
        transportation consistent with the plan proposed in the approved Charter
        Application appearing in Exhibit #3 and incorporated herein.
 2.13.2 The termination, addition, or change of transportation shall constitute a
        material amendment of this Charter Contract and shall not become effective
        and the Charter School shall not take action or implement the change
        requested in the amendment until the amendment is approved, in writing, by
        the Authority.
Part 3: Educational Program
3.1    Design Elements
  3.1.1 The Charter School shall have control over and responsibility for delivery of
         the educational program and for attainment of the performance standards as
         set forth in the charter school performance framework (the “Charter School
         Performance Framework”) Exhibit #1, as amended by Exhibit #1.1,
         incorporated herein. The Charter School shall have discretion to modify,
         amend, adapt, and otherwise change the educational program as it deems
         necessary to achieve the performance standards so long as such changes are
         consistent with the Charter Application (as approved by the ASD and as
         modified by agreement since) and the Charter Contract.
  3.1.2 In determining whether or not the Charter School complies with the essential
        terms of the educational program, the Authority will use the Charter
        Application (initial or as amended) as the basis to assess fidelity.
3.2    Curriculum
  3.2.1 The Charter School’s educational program shall meet or exceed Nevada’s
         content standards.
3.3    Student Assessment

                                            15
Democracy Prep at the Agassi Campus
      Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 17 of 36



  3.3.1 The Charter School shall be subject to and comply with all requirements
        related to the state assessment and accountability system for Nevada public
        schools.
  3.3.2 Nothing in this section prohibits the Charter School or the Authority from
        assessing student learning outside of and in addition to the state’s testing
        program.
  3.3.3 Educational program matters not specifically identified in this Charter
        Contract shall remain within the Charter School’s authority and discretion.
3.4    Special Education
  3.4.1 The Authority is the “local education agency” (“LEA”) for purposes of
         compliance with the Individuals with Disabilities Education Act (“IDEA”).
  3.4.2 The Charter School shall provide services and accommodations to students
        with disabilities as set forth in the Charter Application and in accordance with
        any relevant policies thereafter adopted, as well as with all applicable
        provisions of the Individuals with Disabilities Education Act (20 U.S.C. § 1401
        et seq.) (the “IDEA”), the Americans with Disabilities Act (42 U.S.C. § 12101 et
        seq.) (the “ADA”), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. §
        794) (“Section 504”), and all applicable regulations promulgated pursuant to
        such federal laws. This includes providing services to enrolled students with
        disabilities in accordance with the individualized education program (“IEP”)
        prescribed by a student’s IEP team. The Charter School shall comply with all
        applicable requirements of state law and regulation concerning the provision
        of services to students with disabilities.
  3.4.3 An annual Memorandum of Understanding which defines the rights and
        responsibilities of the Charter School acting as a school of the LEA and the
        Authority acting as LEA will be annually updated and disseminated by the
        Authority and signed by the Parties.
  3.4.4 The Charter School shall maintain a special education reserve as a financial
        reserve or demonstrate, to the Authority’s satisfaction, that the Charter School
        carries an insurance policy with sufficient coverage to ensure compliance with
        the indemnification and financial obligations of the Charter School. Such
        reserve or insurance product shall not in any way limit the Charter School's
        obligation in the event the special education reserve or insurance product is
        insufficient to fully pay costs incurred in connection with any claim or claims,
        and the Charter School shall remain fully responsible for any and all costs
        incurred in connection with such claim or claims. The Charter School shall
        keep any special education reserve separate from and not utilize it to satisfy
        any other requirements applicable to the Charter School. Any special
        education reserve shall be maintained in a separate bank account and shall be

                                            16
Democracy Prep at the Agassi Campus
      Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 18 of 36



          equal to $25,000 plus the interest that has been earned in this account to date.
          The Charter School shall fully fund any reserve account by the end of its fifth
          year of operation and contribute to it in a manner that can reasonably be
          expected to reach this goal. If money is withdrawn from the reserve account,
          unless otherwise agreed to in writing by the Authority, the Charter School shall
          be required to replace all sums withdrawn by the end of the subsequent fiscal
          year.
3.5    English Language Learners
  3.5.1 The Charter School shall provide resources and support to English language
         learners to enable them to acquire sufficient English language proficiency to
         participate in the mainstream English language instructional program. The
         Charter School shall adhere to policies and procedures for identifying,
         assessing and exiting English language learners, consistent with all applicable
         laws and regulations. The Authority and the Charter School will work to assure
         compliance with any and all requirements of the state and federal law
         regarding services to English language learners.
Part 4: Charter School Finance
4.1    Financial Management
  4.1.1 The Charter School shall control and be responsible for financial management
         and performance of the Charter School including budgeting and expenditures.
         The Charter School shall operate on a fiscal year that begins July 1 and ends
         June 30.
  4.1.2 At all times, the Charter School shall maintain appropriate governance and
        managerial procedures and financial controls, including without limitation: (1)
        commonly accepted accounting practices and the capacity to implement them;
        (2) a bank account maintained within this State; (3) adequate payroll
        procedures; (4) an organizational chart; (5) procedures for the creation and
        review of monthly and quarterly financial reports, including identification of
        the individual who will be responsible for preparing such financial reports in
        the following fiscal year; (6) internal control procedures for cash receipts, cash
        disbursements and purchases; and (7) maintenance of asset registers and
        financial procedures for grants in accordance with applicable federal and state
        law.
  4.1.3 The Charter School shall undergo an independent financial audit conducted in
        accordance with governmental accounting standards and GASB #34 performed
        by a certified public accountant each fiscal year. The results of the audit will be
        provided to the Authority in written form in accordance with the date
        established by law and regulation and identified in the Reporting
        Requirements Manual. The Charter School shall pay for the audit.

                                             17
Democracy Prep at the Agassi Campus
    Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 19 of 36



  4.1.4 The Charter School shall prepare quarterly financial reports for the Authority
        in compliance with this Charter Contract. Such reports shall be submitted to
        the Authority no later than fifteen (15) days following the end of each quarter,
        as defined in the Reporting Requirements Manual.
  4.1.5 The Charter School agrees to maintain financial records in accordance with the
        governmental accounting method required by the Nevada Department of
        Education (the “Department”) and/or Authority and to make such records
        available upon request.
  4.1.6 The Charter School shall use and follow the chart of accounts and any grant
        codes as defined by the Department in the Nevada Common Elements for
        Accounting and Reporting K-12 Educational Finances.
  4.1.7   The Charter School shall assure that all financial records for the school are
          maintained, posted and reconciled at least monthly, and are open for public
          inspection during reasonable business hours.
  4.1.8 The Charter School shall establish procedures for ensuring that funds are
        disbursed for approved expenditures consistent with the Charter School’s
        budget.
  4.1.9 Pursuant to NAC 387.770, the Charter School shall maintain a complete and
        current inventory of all school property and shall perform a physical inventory
        annually. Any asset acquired by the Charter School is the property of the
        Charter School for the duration of the Charter Contract and any subsequent
        renewals. The Charter School shall take reasonable precautions to safeguard
        assets acquired with public funds. The Charter School shall manage all assets
        consistent with the requirements of applicable law and regulation, including
        without limitation NAC 387.335, 387.342 and 387.360; and NRS 388A306.
  4.1.10 If the Charter School’s records fail to establish clearly whether an asset was
         acquired with the use of public funds, the assets shall be deemed to be public
         assets.
  4.1.11 Except as may be expressly provided in this Charter Contract, as set forth in
         any subsequent written agreement between the Charter School and the
         Authority pursuant to NRS 388A.381, or as may be required by law, neither the
         Charter School nor the Authority shall be entitled to the use of or access to the
         services, supplies, or facilities of the other. Any service agreements between the
         Authority and the Charter School shall be subject to all terms and conditions of
         this Charter Contract, except as may be otherwise agreed in writing. The
         purchase of any services not expressly required under this contract or set forth
         in any subsequent written agreement between the Charter School and the
         Authority or required by law, shall not be a condition of the approval or
         continuation of this contract.

                                             18
Democracy Prep at the Agassi Campus
      Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 20 of 36



  4.1.12 The Charter School shall comply with other requirements as may be imposed
         through state law or regulation, from time to time, on charter school finances,
         budgeting, accounting, and expenditures, provided that the Authority shall
         provide technical assistance regarding material changes to state law and
         regulation, and the Parties will collaborate to assure that they each remain
         reasonably current on the impact of any modifications on charter schools. The
           Parties agree that the Charter School retains primary responsibility for
           compliance with state law and regulation.

  4.1.13 The Charter School is solely responsible for all debt it incurs, and the Authority
         shall not be contractually bound on the Charter School’s account to any third
         party. A statement to this effect shall be a provision of any and all contracts
         entered into by the Charter School.
4.2    Budget
  4.2.1 In accordance with law and regulation and as identified in the Reporting
         Requirements Manual, the Charter School shall submit to the Department and
         the Authority the school’s tentative budget for the upcoming fiscal year and the
         Charter School shall submit to the Department and the Authority the school’s
         final budget for the upcoming fiscal year. The budget shall:
      4.2.1.1   Be presented on forms prescribed by the Nevada Department of Taxation;
                and
      4.2.1.2   Not provide for expenditures, inter-fund transfers, or reserves in excess of
                available revenues plus beginning fund balances.
4.3    Charter School Funding
  4.3.1 Charter School shall receive, directly from the Department, state and local aid
         in an amount equal to its weighted count of enrollment multiplied by the per
         pupil Distributive School Account amount for the county of residence of each
         student plus the per pupil Outside Revenue amount for that county. The count
         of pupils for calculating the basic support for distribution to a charter school is
         the “Average daily enrollment” as defined by NRS 387.1211.
  4.3.2 The Charter School shall maintain and transmit all necessary student
        information in the format prescribed by the Department to evidence
        enrollment and attendance of students for purposes of receiving state aid. The
        Charter School will receive state payment from the Distributive School Account
        directly from the Department, based on “Average daily enrollment” as defined
        by NRS 387.1211.
  4.3.3 The Charter School shall receive state aid payments quarterly unless the
        quarterly payments exceed $500,000 at which time the Department will pay
        state aid in monthly installments directly to the Charter School.

                                              19
Democracy Prep at the Agassi Campus
      Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 21 of 36



  4.3.4 All state aid payments to the Charter School are subject to correction pending
        the outcome of the Department’s annual Pupil Enrollment and Attendance
        Audit.
4.4    Authority Funding
  4.4.1 The yearly sponsorship fee to be paid by the Charter School to the Authority
         must be in an amount of money not to exceed two (2) percent but at least one
         (1) percent of the total amount of money apportioned to the Charter School
         during the school year pursuant to NRS 387.124. (NRS 388A.414)
  4.4.2 The Authority shall notify the Charter School in February of the fee anticipated to
        be charged pursuant to NRS 388A.414 in the following fiscal year.
Part 5: Insurance and Legal Liabilities
5.1    Insurance
  5.1.1 The Charter School shall provide and maintain, at its sole expense without
         reimbursement, adequate insurance, pursuant to NAC 388A.190, necessary
         for the operation of the school, including but not limited to, property
         insurance, general liability insurance, workers’ compensation insurance,
         unemployment compensation insurance, motor vehicle insurance, and errors
         and omissions insurance covering the Charter School and its employees.
         Should the State legislature or State Board of Education change the amount
         and/or type of insurance coverage required, the Charter School shall take
         necessary steps to ensure compliance with the law or regulation within thirty
         (30) days of receiving notice by the Authority of such change. The Authority
         shall be named as additional insured under all insurance policies identified
         under NAC 388A.190.
5.2    Liability
  5.2.1 As required by NRS 388A.366, the Charter School agrees that the Authority is
         not liable for the acts or omissions of the Charter School, its officers, agents, or
         employees. The Charter School agrees to defend, indemnify, and hold the
         Authority, its agents and employees, harmless from all liability, claims and
         demands on account of contract, injury, sickness, disease, death, property loss
         or damage or any other losses of any kind whatsoever which arise out of or are
         in any manner connected with the Charter School’s operations.
  5.2.2 If the Charter School files a voluntary petition for bankruptcy or is declared
        bankrupt during a school year, neither the State of Nevada nor the Authority
        may be held liable for any claims resulting from the bankruptcy pursuant to
        NRS 388A.366.
Part 6: Transparency and Accountability
6.1    Charter School Reporting

                                              20
Democracy Prep at the Agassi Campus
        Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 22 of 36



      6.1.1   The Authority shall provide the Charter School with a Reporting Requirements
              Manual on or before the commencement of the contract year and updated at
              least annually. The Authority shall endeavor to make the Reporting
              Requirements Manual as complete as possible. The Charter School shall be
              responsible for submitting timely and complete reports in accordance with the
              Reporting Requirements Manual.
      6.1.2 The Authority shall provide the Charter School with an Operations Manual on
            or before the commencement of the contract year and updated at least
            annually.
6.2       Additional Reporting
      6.2.1 The Charter School shall be responsible for additional reporting as required
            for compliance with state law and regulation, federal requirements, and other
            applicable external reporting requirements.
6.3        Authority Reporting
      6.3.1 The Authority shall produce and make available reports to the Charter School
             in a manner consistent with the Reporting Requirements Manual.
Part 7: Oversight
7.1        Authority
      7.1.1 Pursuant to NRS 388A.150, the Authority shall have broad oversight authority
             over the Charter School and may take all reasonable steps necessary to confirm
             that the Charter School is and remains in material compliance with this
             Charter Contract, the Charter Application, and applicable law and regulation.
             The Authority’s oversight of the Charter School shall include, but not be
             limited to, the following activities:
       7.1.1.1     Oversight, intervention, termination, renewal, and closure processes and
                   procedures for the Charter School;
       7.1.1.2     Reviewing the performance and compliance of the Charter School within
                   the terms of this Charter Contract and applicable laws, policies and
                   regulations;
       7.1.1.3     Ensuring the Charter School’s compliance with reporting requirements;
       7.1.1.4     Monitoring the educational, legal, fiscal, and organizational condition of
                   the Charter School; and
       7.1.1.5     Providing guidance to the Charter School on compliance and other
                   operational matters.
7.2        Inspection
      7.2.1 All records established and maintained in accordance with the provisions of
             this Charter Contract, applicable policies and/or regulations, and federal and

                                                 21
Democracy Prep at the Agassi Campus
      Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 23 of 36



          state law shall be open to inspection by the Authority and other applicable
          agencies, entities, or individuals within a reasonable period of time after
          request is made.
7.3    Site Visits and Evaluations
  7.3.1 The Authority may, at its discretion, conduct site visits to provide monitoring,
         support and technical assistance with five (5) days written notice. Such notice
         may be provided electronically.
  7.3.2 The Authority may, at its discretion, conduct formal, targeted school
        evaluations. Such evaluations may include any activities reasonably related to
        fulfillment of its oversight responsibilities including, but not limited to,
        inspection of the facilities; inspection of records maintained by the Charter
        School; and interviews of school and other stakeholders.
  7.3.3 Pursuant to Section 6 of Assembly Bill 462 of the 2019 Nevada Legislative
        Session, the Authority shall conduct a Site Evaluation of each campus of a
        charter school during the first, third and fifth years after entering into or
        renewing a contract.


7.4    Notification
  7.4.1 The Charter School shall notify the Authority immediately of any conditions
          that it knows are likely to cause it to violate the terms of this Charter Contract
          or the Charter Application. Such notification shall not be construed as relief
          from the Charter School’s responsibility to correct such conditions.

  7.4.2 The Charter School shall notify the Authority immediately of any
        circumstances requiring the closure of the Charter School, including but not
        limited to natural disaster, other extraordinary emergency, or destruction of or
        damage to the school facility.
  7.4.3 The Charter School shall immediately notify the Authority of the arrest or
        charge of any members of the Charter Board or any Charter School employee
        for a crime punishable as a felony, any crime related to the misappropriation of
        funds or theft, any crime or misdemeanor constituting an act against a minor
        child or student, or of the investigation of a member of the Charter Board or
        any Charter School employee for child abuse.
  7.4.4 The Charter School shall notify the Authority immediately of any change to its
        corporate legal status.
  7.4.5 The Charter School shall notify the Authority immediately of any default on
        any obligation, which shall include debts for which payments are past due by
        sixty (60) days or more.

                                              22
Democracy Prep at the Agassi Campus
      Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 24 of 36



  7.4.6 The Charter School shall notify the Authority immediately if at any time the
        Charter School receives notice or is informed that the Charter School or the
        Authority are parties to a legal suit.
7.5    Intervention
  7.5.1 Consistent with any oversight practices set out in the Charter School
         Performance Framework, the Authority shall follow a system of notification
         and calls for corrective action on the part of the Charter School.
  7.5.2 Any complaints or concerns received by the Authority about the Charter School
        or its operation including but not limited to complaints filed with the Office for
        Civil Rights, the Nevada Attorney General’s Office, and Equal Employment
        Opportunity Commission, shall be forwarded promptly by the Authority to the
        Charter School.
  7.5.3 The Charter School shall promptly forward to the Authority any formal
        complaints or concerns received by the Charter School filed with or from the
        Office for Civil Rights, the Nevada Attorney General’s Office, Equal
        Employment Opportunity Commission, and/or formal grievances filed by any
        party with the Charter Board. Such forwarding of complaints or concerns shall
        not relieve Charter School of the responsibility of resolving the complaints or
        concerns.
  7.5.4 The Charter School shall indemnify the Authority for any costs, attorney fees,
        and/or financial penalties imposed on the Authority by state and/or federal
        authorities due to actions or omissions of the Charter School relative to
        regulatory compliance.
  7.5.5 To the extent that concerns or complaints received by the Authority about the
        Charter School may trigger Authority intervention, including termination or
        non-renewal of the Charter Contract, the Authority may monitor the Charter
        School’s handling of such concerns or complaints. In such cases, the Authority
        may request and the Charter School shall provide information regarding the
        Charter School’s actions in responding to those concerns or complaints.
Part 8: Termination and Default Termination
8.1    Termination
  8.1.1 As provided by law, this Charter Contract may at any time be terminated by the
         Authority before its expiration upon determination and majority vote of the
         Authority that the Charter School, its officers or its employees:
      8.1.1.1   Committed a material breach of the terms and conditions of the Charter
                Contract;
      8.1.1.2   Failed to comply with generally accepted standards of fiscal management;
      8.1.1.3   Failed to comply with the provisions of NRS 388A.010 to 388A.695,
                                            23
Democracy Prep at the Agassi Campus
    Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 25 of 36



               inclusive, or any other statute or regulation applicable to charter schools;
               or
    8.1.1.4    Persistently underperformed, as measured by the performance indicators,
               measures and metrics set forth in the Charter School Performance
               Framework for the Charter School.
  8.1.2 The Charter Contract may be terminated by the Authority if the Charter School
        has filed for a voluntary petition of bankruptcy, is adjudicated bankrupt or
        insolvent, or is otherwise financially impaired such that the Charter School
        cannot continue to operate.
  8.1.3 The Charter Contract may be terminated by the Authority if the Authority
        determines that termination is necessary to protect the health and safety of the
        pupils who are enrolled in the Charter School or persons who are employed by
        the Charter School from jeopardy, or to prevent damage to or loss of property
        of the school district or the community in which the Charter School is located.
  8.1.4 The Charter Contract may be terminated by the Authority if the Authority
        determines that the committee to form the charter school or charter
        management organization, as applicable, or any member of the committee to
        form the charter school or charter management organization, as applicable, or
        the governing body of the charter school has at any time made a material
        misrepresentation or omission concerning any information disclosed to the
        Authority
  8.1.5 The Charter Contract may be terminated by the Authority if the Authority
        determines that the charter school operates a high school that has a graduation
        rate for the immediately preceding school year that is less than 60 percent;
  8.1.6 The Charter Contract may be terminated by the Authority if the Authority
        determines that the charter school operates an elementary or middle school or
        junior high school that is rated in the lowest 5 percent of elementary schools,
        middle schools or junior high schools in the State in pupil achievement and
        school performance, as determined by the Department pursuant to the
        statewide system of accountability for public schools; or
  8.1.7 The Charter Contract may be terminated by the Authority if the Authority
        determines that pupil achievement and school performance at the charter
        school is unsatisfactory as determined by the Department pursuant to criteria
        prescribed by regulation by the Department to measure the performance of any
        public school.
  8.1.8 In any instance of termination, the Authority shall provide to the Charter
        School written notice of termination, which notice shall include its findings
        and reasons for such action, and adhere to the process outlined in NRS
        388A.330.
                                             24
Democracy Prep at the Agassi Campus
       Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 26 of 36



8.2     Default Termination
   8.2.1 The Authority shall terminate the Charter Contract if the school receives in any
          period of 5 consecutive school years, three annual ratings established as the
          lowest rating possible indicating underperformance of a public school, as
          determined by the Department pursuant to the statewide system of
          accountability for public schools. The charter school’s annual rating pursuant
          to the statewide system of accountability based upon the performance of the
          charter school for any school year before the 2015-2016 school year must not
          be included in the count of annual ratings for the purposes of this subsection.
8.3     Other Remedies
   8.3.1 The Authority may impose other appropriate remedies for breach including, but
          not limited to, a required corrective action plan.
Part 9: Closure
 9.1      Closure
      9.1.1 In the event that the Charter School is required to cease operation for any
            reason, including but not limited to non-renewal, termination, or voluntary
            surrender of the Charter Contract, the Charter School shall cooperate fully
            with the Authority to ensure the orderly closure of the Charter School in a
            manner consistent with state law and regulation (NRS 388A.306), including,
            but not limited to:

       9.1.1.1   Securing student records; assisting students with their enrollment in
                 other schools; financial responsibilities and preserving financial
                 records.
Part 10: Dispute Resolution
 10.1      Dispute Resolution
      10.1.1 Parties agree to implement the following dispute resolution plan in good faith:

             For purposes of this section, a “dispute” is a disagreement over a non-material
             matter concerning the operation of the charter school. In the event a dispute
             arises between the Charter School and the Authority or its staff, the charter
             school shall submit, in writing, a statement outlining its complaint and
             proposed resolution to the Director of the Authority or his/her designee for
             review. The Director will respond to the complaint and proposed resolution,
             in writing, within thirty (30) calendar days outlining whether or not he/she
             agrees with the complaint and whether he/she accepts the proposed
             resolution or offers an alternative resolution to the complaint. If the charter
             school is not satisfied with the response from the Director, it may request, in
             writing, a review by the President of the Authority. The President of the
             Authority will respond, in writing, within fifteen (15) calendar days stating

                                               25
Democracy Prep at the Agassi Campus
        Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 27 of 36



              whether or not he/she agrees with the complaint and if so, whether he/she
              agrees with the proposed resolution, or proposing an alternative resolution to
              the charter school. In the event these representatives are unable to resolve the
              dispute informally, pursuant to this procedure, the complaint and proposed
              resolution will be submitted to the Authority at the next available meeting for
              its consideration. The Authority will decide whether or not it agrees with the
              complaint or any proposed resolution. Any decision by the Authority is final.

Part 11: School Performance Standards and Review
 11.1    Performance Standards
   11.1.1 The Charter School Performance Framework is composed of indicators,
          measures, metrics, targets, and ratings to measure the academic, financial,
          organizational and mission specific, if applicable, performance of the Charter
          School. Pursuant to NRS 388A.273, the performance framework is
          incorporated into this Charter Contract as set forth in the Charter School
          Performance Framework in Exhibit #1.
        11.1.1.1   The Authority may, upon request for a material amendment from the
                   Charter Board, include additional rigorous, valid and reliable
                   performance indicators that are specific to the Mission of the Charter
                   School and complementary to the existing measures.
        11.1.1.2   The Charter School Performance Framework shall supersede and
                   replace any and all assessment measures, educational goals and
                   objectives, financial operations metrics, and organizational performance
                   metrics set forth in the approved Charter Application and not explicitly
                   incorporated into the Charter School Performance Framework. The
                   specific terms, form and requirements of the Charter School Performance
                   Framework, including any required indicators, measures, metrics, and
                   targets, are determined by the Authority and will be binding on the
                   Charter School.
        11.1.1.3   The Authority may make modifications and changes to the Charter
                   School Performance Framework so long as Charter School and members
                   of the public have the opportunity to provide comment through public
                   meetings subject to NRS 241.
   11.1.2 According to the Charter School Performance Framework, the Charter School
          shall annually:
        11.1.2.1   Meet or exceed standards on the academic indicators;
        11.1.2.2   Demonstrate financial sustainability through meeting standards on the
                   financial indicators;
        11.1.2.3   Operate in compliance with the terms and conditions of this Charter
                                                26
Democracy Prep at the Agassi Campus
       Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 28 of 36



                  Contract; and
       11.1.2.4   If applicable, demonstrate sound performance on mission specific
                  indicators.
11.2   Review
  11.2.1 The Authority shall monitor and periodically report on the Charter School’s
         progress in relation to the indicators, measures, metrics and targets set out in
         the Charter School Performance Framework. Such reporting shall take place at
         least annually.
  11.2.2 The Charter School’s performance in relation to the indicators, measures,
         metrics and targets set forth in the Charter School Performance Framework
         shall provide the basis upon which the Authority will decide whether to renew
         the Charter Contract at the end of the term.
  11.2.3 The Parties intend that, where this Charter Contract references or is contingent
         upon state or federal accountability laws, that they be bound by any applicable
         modification or amendments to such laws upon the effective date of said
         modifications or amendments. The specific terms, form and requirements of
         the Charter School Performance Framework may be modified or amended to
         the extent required to align with changes to applicable state or federal
         accountability requirements, as set forth in law. In the event that any such
         modifications or amendments are required, the Authority will use best efforts to
         apply expectations for school performance in a manner consistent with those
         set forth in the Charter School Performance Framework as initially established
         in the Charter Contract.
  11.2.4 While both parties acknowledge that importance of the Charter School
         Performance Framework, and the Authority's obligation to consider the
         Charter Schools performance under the Charter School Performance
         Framework in any decision that results in reconstitution, revocation, or
         termination of a charter contract, the parties also acknowledge that the
         Authority may reconstitute the board, revoke the charter, or terminate the
         charter contract prior to its expiration of a school with acceptable
         performance under the Charter School Performance Framework if allowed by
         NRS 388A.330.
Part 12: Contract Construction
12.1    Entire Charter Contract
  12.1.1 The Parties intend this Charter Contract, including all exhibits hereto, to
          represent a final and complete expression of their agreement, which shall be
          considered the Charter Contract. All prior representations, understandings and
          discussions are merged herein, and no course of prior dealings between Parties
          shall supplement or explain any terms used in this document. The Parties
                                              27
Democracy Prep at the Agassi Campus
       Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 29 of 36



           recognize that amendments to this Charter Contract may be approved from
           time to time hereafter.
12.2    Authority
  12.2.1 The individual officers, agents and employees of the Parties do hereby
          individually represent and warrant that they have full power and lawful
          authority to execute this Charter Contract.
12.3    Notice
  12.3.1 Any notice required, or permitted, under this Charter Contract shall be in
         writing and shall be effective upon personal delivery, subject to verification of
         service or acknowledgment of receipt, or three (3) days after mailing when sent
         by certified mail, postage prepaid to the following:
                   In the case of State Public Charter School Authority:
                          Director
                          1749 N. Stewart St, Suite 40
                          Carson City, NV 89706
                   In the case of Charter School:
                          Democracy Prep at the Agassi Campus
                          1201 W Lake Mead Blvd
                          Las Vegas, NV 89106

12.4    Waiver
  12.4.1 The Parties agree that no assent, express or implied, to any breach by either of
         them of any one or more of the covenants and agreements expressed herein
         shall be deemed or taken to constitute a waiver of any succeeding or other
         breach.
12.5    Non-Assignment
  12.5.1 Neither party to this Charter Contract shall assign or attempt to assign any
         rights, benefits, or obligations accruing to the party under this Charter Contract
         unless the other party agrees in writing to any such assignment.
12.6    Applicable Law
  12.6.1 This Charter Contract shall be governed by and construed in accordance with
          the laws of the State of Nevada, including all requirements imposed by
          regulation and Authority policy, and all applicable federal laws of the United
          States.
  12.6.2 The Parties intend that, where this Charter Contract references federal or state
         laws, they be bound by any amendments to such laws upon the effective date of
         such amendments.
12.7    Material Amendments
  12.7.1 Material amendments require Authority approval. Pursuant to NRS 388A.231-
                                             28
Democracy Prep at the Agassi Campus
       Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 30 of 36



            360 any material amendment to this Charter Contract will be effective only if
            approved in writing by the Authority. The proposed amendment must be
            submitted in a manner consistent with applicable law and regulation and
            defined in the Operations Manual. A material amendment shall not become
            effective and the Charter School shall not take action or implement the change
            requested in the amendment until the amendment is approved, in writing, by
            the Authority. Changes in operation that are considered material and require
            the Charter School to obtain an amendment to this Charter Contract include,
            but are not limited to, the following:
       12.7.1.1   Change in the Charter School’s location (change of site and/or adding or
                  deleting sites) (see 1.7.4);
       12.7.1.2   Changes to the Mission Statement (see 2.2.1);
       12.7.1.3   Elimination of a grade level served or expansion to serve a grade level not
                  served (see 2.3.3);
       12.7.1.4   Increasing or decreasing the enrollment beyond the established
                  enrollment cap by more than 10% or 15%, as applicable, pursuant to
                  2.3.3 of this Charter Contract;
       12.7.1.5   Changes to the name of the Charter School;
       12.7.1.6   Entering into a contract with an Educational Management Organization or
                  terminating a contract with an Educational Management Organization
                  pursuant to 2.10.2.4 of this Charter Contract;
       12.7.1.7   Entering into a contract with a Charter Management Organization or
                  terminating a contract with a Charter Management Organization other
                  than a renewal or extension to an existing contract with a CMO;
       12.7.1.8   Changes to the Mission Specific indicators (see 11.1.1.1);
       12.7.1.9   Changes to pupil transportation plans (see 2.13.2).
12.8    Non-Material Change - Notification Required
  12.8.1 Changes to this Charter Contract listed below do not require amendment as
         described in NRS 388A.231-360; rather, such changes shall be accomplished
         through written notification. Changes requiring notification include, but are not
         limited to:
       12.8.1.1   Mailing address, phone and fax number of the Charter School;
       12.8.1.2   Changes in the lead administrator of the Charter School;
       12.8.1.3   Changes in the composition of the Charter Board (see 1.5.5.2);
       12.8.1.4   Changes to the Bylaws and/or Articles of Incorporation (see 1.5.5.1); and
12.9      Other Changes – Determination as Material or Non-Material, Requiring
          Notification or Not.

                                                 29
Democracy Prep at the Agassi Campus
        Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 31 of 36



  12.9.1 The Charter School may, from time to time, contemplate a change to the
         Charter School that is not identified within this Charter Contract as a Material
         Amendment or as a Non-Material Change that requires notification. In such an
         event, the Charter School is obligated to request, in writing, the determination
         of the Authority as to whether or not such a change requires a Material
         Amendment (12.7) or Notification (12.8).
12.10  Severability
  12.10.1 The provisions of this Charter Contract are severable. Any term or condition
          deemed illegal or invalid shall not affect any other term or condition, and the
          remainder of the Charter Contract shall remain in effect unless otherwise
          terminated by one or both of the Parties.
12.11   Third Parties
  12.11.1 This Charter Contract shall not create any rights in any third parties who have
          not entered into this Charter Contract; nor shall any third party be entitled to
          enforce any rights or obligations that may be possessed by either party to this
          Charter Contract.
12.12   Counterparts; Signatures
  12.12.1 The Charter Contract may be signed in counterparts, which shall together
          constitute the original Charter Contract. Signatures received by facsimile or
          email by either of the Parties shall have the same effect as original signatures.
12.13   Material Breach
  12.13.1 A material breach is defined as a violation of this Charter Contract which is
          substantial and significant as determined by the Authority.




                                              30
Democracy Prep at the Agassi Campus
    Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 32 of 36



Signature Page



 IN WITNESS WHEREOF, the Parties have executed this Charter Contract:




 President, Charter School Governing Body




 Please print your name:




 Date:




 Chair, State Public Charter School Authority




 Please print your name:




 Date:




                                            31
Democracy Prep at the Agassi Campus
    Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 33 of 36




EXHIBIT #1: Charter School Performance
Framework




                                      32
Democracy Prep at the Agassi Campus
    Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 34 of 36




EXHIBIT #2: Articles of Incorporation, if
applicable




                                      33
Democracy Prep at the Agassi Campus
    Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 35 of 36




EXHIBIT #3: Charter Application


                                      On File at SPCSA




                                             34
Democracy Prep at the Agassi Campus
    Case 2:20-cv-02324-RFB-VCF Document 1-3 Filed 12/22/20 Page 36 of 36




                                      35
Democracy Prep at the Agassi Campus
